DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 313 (FIG. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “324” has been used to designate both the pre-conditioning zone in FIGS. 4A and 4B (for example in paragraph 0047) and transporting riser in FIG. 5 (for example in paragraphs 0061 and 0062).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: heater 50 (paragraph 0045) and inert gas 18 (paragraph 0045).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0032, line 5, “Pat.” Should be –Pub.—because the document is a publication not a patent; and
Paragraph 0055, line 2 indicate that there is a stage 110d in FIGS 4A-B, however there is no stage labeled 110d but there are two stages 110e.  
Appropriate correction is required.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not suggest a preconditioning zone that delivers particles to solid state polymerization reactor, operates under fluidization, and contains a plurality of stages arranged along a flow path.  The prior art does not suggest a process in which polymer particles are passed to a crystallization bin, passing the particles from the crystallization bin to a pre-conditioning zone using an inert gas stream, and passing the particles from the pre-conditioning zone to a solid state polymerization reactor, where the pre-conditioning zone receives inert gas from the inert gas stream transporting the particles to the pre-conditioning zone and from the solid state polymerization reactor.  Cavaglia (7,557,180) and Chen et al (7,098,300) disclose moving polymer particle along a flow path in stages while fluidized, however, this is in the solid state polymerization reactor not in a pre-conditioning zone. McGehee (2007/0205527) discloses condition polymer particle in a fluidized bed (80) but the particle are conveyed to a crystallizer before being input to the solid state polymerization reactor.  Also gas from the reactor is not supplied to the conditioner.  Bruckmann (8,324,339) discloses conditioning in stages in conveyor 4 but does not suggest inputting the particles to a solid state polymerization reactor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210.  The examiner can normally be reached on Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1743